Judgment and order reversed on the law, and new trial granted, with costs to appellant to abide event. Held, that it was reversible error for the trial justice, after the jury had been out for twenty-four hours, to say to them upon their return to the court room, “ Juries are selected, not to disagree, but to agree, and all this time has been wasted unless the jury comes to an agreement. It is not likely that we will have in this county a jury as competent and as impartial to try this case as you are.” That the effect of such remarks was to improperly coerce the jury and resulted in their agreeing upon a verdict within ten minutes thereafter. All concur.